t c memo united_states tax_court jerry a and marjo e nelson petitioners v commissioner of internal revenue respondent docket no filed date daniel j frisk for petitioners blaine holiday for respondent memorandum findings_of_fact and opinion gustafson judge the internal_revenue_service irs issued to petitioners jerry a and marjo e nelson a statutory_notice_of_deficiency on date pursuant to sec_6212 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended and all citations of rules refer to the tax_court rules_of_practice and procedure showing the irs’s determination_of_a_deficiency of dollar_figure in their joint income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the issues for decision are i whether amounts paid_by the nelsons’ limited_liability companies are deductible either as fees pursuant to sec_162 or as interest_expenses pursuant to sec_163 and ii whether the nelsons are liable for the accuracy-related_penalty pursuant to sec_6662 on the basis of the facts proved at trial the nelsons are not entitled to deduct most of the disputed amounts and they are liable for the penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference the nelsons resided in north dakota at the time they filed their petition trial of this case was held in st paul minnesota on september and bank conversions in numerous mutual savings and loan associations proposed to go public as corporate banks and they offered their account holders options to purchase the new stock at advantageous prices petitioner jerry nelson arranged for loans to be made to these account holders in return for a share of the profit they could realize upon a prompt sale of the newly acquired stock which share mr nelson refers to as interest to obtain funds to lend to these account holders mr nelson arranged for limited_liability companies l l c s that he and his wife co-owned as described below to borrow money from lenders who wanted to invest in the venture these lenders were usually friends acquaintances or relatives of gus boosalis mr nelson’s son-in- law and the loans though very substantial were made under oral agreements communicated over the telephone when an l l c was to pay off a loan mr nelson’s routine was to write two checks-- one check to repay the principal of the loan and a second check to pay the interest due on the loan these loans were made to three l l c s of which he and mrs nelson owned percent long financial l l c lf trust financial l l c tf and old financial l l c of the l l c s in turn lent money to the account holders the loans to the account holders were documented by conventional written loan agreements 2the amount_paid by the account_holder borrower is not conventional interest measured by a percentage rate times the length of time the loan is outstanding for purposes of this case we need not and do not decide the character of these interest payments which is not in dispute capital resources management when mr nelson became aware of a savings and loan association that had announced it would convert to a corporate bank he hired a third party to which mr nelson refers as a finder to arrange for depositors to borrow from one of mr nelson’s l l c s one such finder the one directly relevant to this suit was capital resources management inc crm for a fee crm found a local attorney to act as escrow agent found account holders confirmed their suitability as borrowers negotiated the loan agreement with the account_holder prepared the necessary documentation monitored the account holder’s purchase of stock calculated the amount owed to the lending l l c by the borrowing account_holder made a demand of the borrower received the borrower’s payment and transmitted the payment to the l l c mr nelson’s agreement with crm pursuant to which crm agreed to provide these services and mr nelson agreed to pay for them was an oral agreement when a transaction was completed mr nelson paid to crm the fees it had earned under their agreement however sometimes crm also participated in the transactions as a lender that is when mr nelson was obtaining and pooling funds from his lenders in one of the l l c s crm would sometimes lend as one of the investors and its lent funds were then part of the lending pool thus for this purpose crm transferred to tf dollar_figure on date and transferred to lf dollar_figure on date and dollar_figure on date the principal amounts of these loans were all returned in see infra note sec_3 and and accompanying text if a given pool of loans was for a bank conversion for which crm served as the finder and was also a lender then on that conversion crm would make money both from its finder’s fees and from its lending as a result of mr nelson’s dealings with crm as both finder and lender the l l c s from time to time owed crm three types of amounts-- finder’s fees interest on loans crm had made and the principal amounts of those loans mr nelson’s bookkeeping as we have noted the nelsons’ l l c s had written agreements with their borrowers ie the account holders but only oral agreements with the l l c s’ lenders and finders for that reason one cannot consult any written_agreement to calculate or justify the amounts paid as interest to crm or others or as finder’s fees to crm or others mr nelson did not retain whatever notes he made in to keep track of his agreements with the various lenders and finders the record includes no minutes memoranda phone logs or other records that show the identities of the lenders the dates or amounts of their loans or the interest terms apart from the l l c s’ bank statements mr nelson maintained no books_and_records for the l l c s rather for each of the three l l c s mr nelson simply composed at year’s end one handwritten page consisting of an entry of a total amount of gross_income and a list of expenses he gave these three sheets to his accountant to prepare the l l c s’ forms 1099-int interest_income forms misc miscellaneous income and tax returns payments to crm in lf made one direct transfer to crm’s account a supplemental payment of crm’s fees and expenses for a transaction and issued nine checks to crm the checks were in the amounts listed below and on the memo lines on the checks the notations given below were written check no date amount memo line --- total principal interest_expense direct transfer principal return int fees fees expenses paid fees principal return dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure interest dollar_figure thus of the total of dollar_figure that lf paid to crm in the checks marked principal and principal return totaled dollar_figure the checks marked as interest fees and expenses along with the direct transfer totaled dollar_figure in tf made one direct transfer to crm’s account a dollar_figure repayment of principal and issued three checks to crm the checks were in the amounts listed below and on the memo lines of the checks the notations given below were written check no date --- total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure memo line direct transfer interest fees expenses principal return of that total of dollar_figure that tf paid to crm in the checks marked principal return and the direct transfer totaled dollar_figure the checks marked as interest fees and expenses totaled dollar_figure 3lf’s principal return of dollar_figure on date check no was evidently in repayment of crm’s transfer to lf of dollar_figure on date and lf’s principal return on date check no was evidently in repayment of crm’s direct transfer to lf of dollar_figure on date the record does not show the crm-to-lf loan that was repaid by lf’s principal payment of dollar_figure on date and we assume that loan was made before 4the dollar_figure direct transfer on date and the principal return of dollar_figure on date check no were evidently in repayment of crm’s direct transfer to tf of dollar_figure on date we find that dollar_figure of the lf payments and dollar_figure of the tf payments to crm were repayments of principal that crm had previously lent to the l l c s and we find that dollar_figure of the lf payments and dollar_figure of the tf payments to crm were for interest fees and expenses the l l c s’ forms for crm sometime after the end of mr nelson directed his accountant to issue forms for the payments that the l l c s had made to crm in the amounts of the l l c s’ forms were taken from the handwritten lists of income and expenses that mr nelson had prepared mr nelson’s list for lf included two entries for crm ie-- fees interest capital resource crm capital resource dollar_figure dollar_figure --and lf issued to crm a form 1099-misc for the first of these amounts and a form 1099-int for the second those amounts total dollar_figure rather than the total amount of the lf checks to crm marked as interest fees and expenses ie dollar_figure the difference is dollar_figure similarly mr nelson’s list for tf included two entries for crm ie-- fees interest capital resource crm capital resource crm dollar_figure dollar_figure --and tf issued to crm a form 1099-misc for the first of these amounts and a form 1099-int for the second those amounts total dollar_figure rather than the total amount of the tf checks to crm marked as interest fees and expenses ie dollar_figure the difference is dollar_figure income_tax reporting the nelsons and the three l l c s filed their income_tax returns on the cash-basis method_of_accounting the l l c s filed partnership tax returns6 that the nelsons admit claimed deductions for interest and fees that included the amounts that were reported on the forms issued to crm--that is amounts that were greater than the total amount of the checks that were marked as interest fees and expenses items from the partnership return were carried over to the nelsons’ form_1040 u s individual_income_tax_return thus the nelsons reported interest_income from the l l c s and the amounts so reported had 5in fact tf’s form 1099-int appears to state dollar_figure rather than dollar_figure but we assume that the discrepancy is attributable to a typographical error 6the nelsons treated their three l l c s as partnerships and filed partnership tax returns and respondent has not contended that this was incorrect an l l c with at least two members may be classified for federal_income_tax purposes as a partnership or as a corporation see sec_301_7701-3 proced admin regs the default classification for an l l c with at least two members is a partnership id we therefore assume that the nelsons’ l l c s are classified as partnerships for purposes of deciding this case been reduced by the deductions that lf and tf had taken for amounts allegedly paid to crm notice_of_deficiency on date the irs issued to the nelsons a notice_of_deficiency that among other things increased their net_income from the l l c s that increase included certain amounts that the parties resolved by agreement after trial but it also reflected the disallowance of amounts that the l l c s paid to crm and that the nelsons had used to reduce their income which are still in dispute the nelsons timely filed a petition in this court seeking redetermination of the deficiency i burden_of_proof opinion at issue is the nelsons’ entitlement to deductions for a portion of the amounts the l l c s paid to crm as interest or fees deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction or credit claimed rule a see also 308_us_488 292_us_435 generally the commissioner’s determination in the notice_of_deficiency is presumed to be correct and the taxpayer bears the burden of proving that the commissioner’s determination is erroneous rule a 290_us_111 the nelsons do not argue that the burden_of_proof shifts to respondent under sec_7491 the particular matter that the nelsons have the burden to prove is the character of payments made a subject for which the books_and_records of the payor would naturally be consulted sec_6001 requires that-- every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe the regulations implementing that statute include sec_1_6001-1 income_tax regs which provides that any person subject_to tax such as the nelsons or any person required to file a return of information with respect to income such as the l l c s is required to 7see also sec_1_446-1 income_tax regs each taxpayer is required to make a return of his taxable_income for each taxable_year and must maintain such accounting_records as will enable him to file a correct return see sec_6001 and the regulations thereunder accounting_records include the taxpayer’s regular books of account and such other records and data as may be necessary to support the entries on his books of account and on his return as for example a reconciliation of any differences between such books and his return 8an l l c that is classified as a partnership is required to file a form_1065 u s return of partnership income see sec_6031 sec_1_6031_a_-1 income_tax regs see also 85_tc_1075 the requirement for a partnership to make a return under sec_6031 is satisfied by filing a form_1065 affd 812_f2d_158 4th cir keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information mr nelson however kept no permanent books of account for the l l c s indeed he kept virtually no records at all as we will show this effectively disables the nelsons from proving their contentions in this suit ii deductible vs non-deductible payments the parties do not disagree about the general legal principles that govern the outcome of this case first compensation_for services rendered such as a bona_fide finder’s fee or commission is generally deductible as an ordinary and necessary business_expense under sec_162 see lowery v commissioner tcmemo_1965_206 24_tcm_1078 finder’s fee sec_1_162-1 income_tax regs commissions sec_1_162-7 income_tax regs compensation_for_personal_services second interest_paid on indebtedness is generally deductible under sec_163 however it is axiomatic that repayment of the principal of such an indebtedness is not deductible see 11_bta_1299 deductions are not permitted on account of the repayment of loans again the parties agree on these principles but they disagree about their application in this case because they disagree about the character of the payments that the l l c s made to crm to which issue we now turn iii the character of the amounts paid to crm a the nelsons’ attempted recharacterization of the principal repayments for lf deducted a total of dollar_figure and tf deducted a total of dollar_figure for payments to crm and they reported those amounts on forms lf and tf had each made payments to crm in in gross amounts greater than those amounts ie dollar_figure from lf and dollar_figure from tf but the question to be decided is whether the l l c s made payments that constituted interest fees and expenses--and not repayments of principal--in amounts equal to the deductions claimed we hold that in large part the nelsons have not proved that they did respondent does not dispute the deductibility of the payments for which there are checks explicitly identifying the payments to crm as interest fees or expenses--ie a total of dollar_figure paid_by tf and dollar_figure by lf however respondent does dispute any greater deduction we agree with respondent to the extent that the nelsons attempt to characterize as interest or fees and expenses the amounts paid_by checks that bear the notations principal or principal return and this accounts for the bulk of the disputed deductions however we find that the direct transfer of dollar_figure from lf to crm on date is not a principal payment but is instead a payment of fees and expenses unlike the principal repayments that are all round numbers this payment is not in an amount that suggests it is a return of principal and the record shows no principal payments to which it is likely related moreover crm’s sole owner bob huff testified about that payment and explained credibly that it was a supplemental payment that was determined to be appropriate after an initial payment had been made to compensate him for a transaction we therefore add this to the amount that respondent concedes and hold that the nelsons are entitled to deduct dollar_figure of lf’s payments to crm we hold however that no further amounts are deductible since the only other_payments that were substantiated were checks designated as returns of crm’s principal and one direct transfer of dollar_figure that was clearly a repayment of principal having contemporaneously characterized and documented the l l c s’ payments as returns of principal mr nelson cannot now credibly revise their character to achieve a reduced tax_liability it may be true as the nelsons argue that a notation on the memo line of a check is not necessarily dispositive of its character 9against any mandate supposedly arising from a memo line entry the nelsons cite 40_tc_563 in that case however the memo notation donation id pincite did not substantiate a charitable_contribution where the continued but in this instance there is no credible_evidence to contradict the notations on the checks and there is considerable evidence to corroborate those notations in the first place the l l c ’s principal checks are in amounts consistent with crm’s prior loans second they are generally accompanied by separate checks paying interest third even mr nelson in his trial testimony which addressed each of the checks distinctly explicitly characterized each principal check as a return of crm’s principal for example about tf’s check no marked principal return mr nelson said i paid capital resources they put dollar_figure in the deal i paid them back the principal the nelsons’ post-trial position thus contradicts mr nelson’s own trial testimony the only documents consistent with the nelsons’ position are the forms that the l l c s issued to crm however these documents were prepared for tax purposes after the end of the taxable_year not from bank records or business records showing interest payments but from the handwritten lists that mr nelson prepared for the accountant for which there are no supporting records the only support that the nelsons offered at trial to continued check was not delivered to the alleged donee but was deposited into the same account from which it had been drawn and was simply credited by the donor to an internal account he maintained for the benefit of the donee the facts in the instant case bear no resemblance to those of christensen corroborate the forms were checks attached to the forms--the same checks that we have discussed here including those that bear the principal and principal return notations that contradict the forms for those reasons the forms are not probative of the nature of the payments b the nelsons’ attempted proof of additional payments as an apparent alternative argument the nelsons offered trial testimony in support of the forms crm’s owner mr huff generally asserted that he believed that the forms were correct however he testified that the checks are also correct i have no reason to doubt it to explain the discrepancy between the forms and the check totals mr huff did not correct the notations on the checks but instead postulated additional fees earned by crm but not yet transmitted by the l l c s 10the nelsons do not state that the contention addressed here in part ii b is an alternative to the contention addressed in part ii a but the two arguments are not consistent with each other that is when the nelsons contend as they do that a notation on the memo line of a check is not necessarily dispositive of its character they obviously argue that one or more of the ostensible principal checks are in fact their payments of additional interest or expenses but when mr nelson states that the checks are short see infra note he evidently contends that the additional interest or expense amounts were paid other than by the checks 11mr nelson seemed to give a similar explanation when he stated the 1099s were income that i received from the account holders that i was obligated to document ie to account to crm for and the checks are short because it was money that continued i had money that i wanted to invest in those deals that were going early in january and i asked him just to retain the money he did not pay me some of the fees earned in because i planned on investing them it is not inconceivable that someone entitled to receive taxable_income would recognize the income but would forgo actual transfer of the money and would instead ask that it be reinvested with his obligor by analogy a shareholder entitled to dividends may automatically reinvest them in the corporation he receives a form_1099 and recognizes the dividend income but acquires additional shares of stock however even where the obligee is held to have constructively received payment a cash-basis obligor does not necessarily obtain a corresponding deduction for a supposed constructive_payment see unico sales mktg inc v commissioner tcmemo_1999_242 and cases cited therein the nelsons disclaim any reliance on a constructive_payment theory but the supposedly alternative theory they articulate--that they actually paid the amount to crm because those amounts were retained under the same terms and conditions as prior investments had been and therefore has the economic equivalent of principal --fails for lack of proof both the continued we were putting in another deal at the end of december when he was asked why he did not have checks that match the forms in this instance mr nelson stated because at the end of december there was money going into another deal and he left his money with me amount supposedly retained and those alleged terms and conditions are unspecified and unsupported there are no contracts journal entries statements notes minutes memoranda or any other documents of the l l c s to corroborate or quantify any earned but unpaid fees or any terms on which they might have been reinvested with the l l c s the nelsons do not document the accounting for the distinct transactions and do not demonstrate that either as a matter of bookkeeping or in economic reality both a payment to crm and a reinvestment with an l l c took place neither mr nelson nor mr huff explained what the amount of unpaid fees was or how it was computed nor did the nelsons offer any books_or_records of crm to show that crm had characterized the transactions according to this scenario nor did they offer into evidence any_tax returns of crm to show that it had reported income consistent with this scenario the nelsons are entitled to deduct the amounts they actually paid to crm as interest_expenses or fees they are not entitled to deduct amounts they paid to crm as returns of principal nor to deduct amounts that they did not prove that they actually paid iv sec_6662 accuracy-related_penalty the irs determined that the nelsons are liable for the accuracy-related_penalty of sec_6662 because their underpayment was a substantial_understatement_of_income_tax under sec_6662dollar_figure by definition an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 pursuant to sec_7491 the commissioner bears the burden of production and must produce sufficient evidence showing the imposition of the penalty is appropriate in a given case 116_tc_438 once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see also rule a on their return the nelsons reported taxable_income of dollar_figure and total_tax of dollar_figure since we sustain the disallowance of dollar_figure of the interest and expenses claimed for payments by the l l c s to crm and since the nelsons have conceded more than dollar_figure of unreported gain on their sale of property their taxable_income was understated by dollar_figure under sec_1 their marginal tax_rate wa sec_39 percent at which rate additional income of dollar_figure would yield an 12under sec_6662 the accuracy-related_penalty is also imposed where an underpayment is attributable to the taxpayer’s negligence or disregard of rules or regulations and respondent argues that the nelsons’ position reflects negligence however as we show below respondent has demonstrated that the nelsons substantially understated their income_tax for for purposes of sec_6662 thus we need not consider whether under sec_6662 the nelsons were negligent or disregarded rules or regulations additional liability of dollar_figure and a total liability when combined with the amount reported on their return of dollar_figure this very rough calculation will be corrected by the parties under rule but for the time being it is clear that the nelsons’ understatement of roughly dollar_figure is greater than dollar_figure and greater than percent of the tax required to be shown on the return ie percent of dollar_figure or dollar_figure and is therefore substantial under sec_6662 respondent has carried the burden of production imposed by sec_7491 the accuracy-related_penalty is mandatory the statute provides that it shall be added sec_6662 the nelsons bear the burden of proving any defenses see higbee v 13a taxpayer who is otherwise liable for the accuracy- related penalty may avoid the liability if he successfully invokes one of three other provisions sec_6662 provides that an understatement may be reduced first where the taxpayer had substantial_authority for his treatment of any item giving rise to the understatement or second where the relevant facts affecting the item’s treatment are adequately disclosed and the taxpayer had a reasonable basis for his treatment of that item sec_6662 third sec_6664 provides that if the taxpayer shows that there was reasonable_cause for a portion of an underpayment and that he acted in good_faith with respect to such portion no accuracy-related_penalty shall be imposed with respect to that portion the record suggests no basis for any of these defenses commissioner supra pincite but they asserted none we therefore sustain the accuracy-related_penalty to reflect the foregoing decision will be entered under rule
